A?33-/Y
                             No. PD-1233-14


    IN THE COURT OF CRIMINAL APPEALS OF TEXAS

                       DONNA GAYLE HOLCOMB


                                 Petitioner,


                                     V.
                                                                      MAR 3 0 2015
                          THE STATE OF TEXAS

                                Respondent.


         PETITION FOR DISCRETIONARY REVIEW



On Petition for Discretionary Review from the Court of Appeals for the
    First District, Houston, Texas in Cause No. 01-08-00337-CR,
      Affirming the Conviction from the 230th District Court of
             Harris County, Texas in Cause No. 1141352



                                          Donna Gayle Holcomb
                                          4906 Scott Reef Dr.
                                          Bacliff, Texas 77518

                                          Petitioner, Pro Se           ._.. __. ...
                                                                      FILED IN
                                                               COURT OF CRIMINAL APPEALS

                                                                     apr cn::]

                                                                   Abel Acosta, Clerk

                   ORAL ARGUMENT REQUESTED
              IDENTITY OF JUDGE, PARTIES, and COUNSEL

      In accordance with Tex. R. App. Proc. 68.4(a), Petitioner submits that the
following are parties to the judgment or order appealed:


       Donna Gayle Holcomb              Petitioner
       4906 Scott Reef
       Bacliff, Texas 77518

       Mark Aronowitz -                Trial counsel for Appellant.
       P.O. Box 1201
       Texas City, TX 77592

       Markay Stroud -                 Trial counsel for the State of Texas.
       Harry Lawrence
       1201 Franklin
       Houston, TX 77002

       Dan McRory -                    Appellate counsel for the State of
       Texas. 1201 Franklin
       Houston, TX 77002

       Hon. Belinda Hill -             Presiding judge of the Trial
       Court. 230th District Court
       1201 Franklin



       Jerome Godinich, Jr.             Attorney for Appellant in Court of Appeals.
       929 Preston, Suite 200
       Houston, Texas 77002
                          TABLE OF CONTENTS


IDENTITY OF JUDGE, PARTIES, and COUNSEL                                            ii

TABLE OF CONTENTS                                                                  hi

INDEX OF AUTHORITIES                                                               iv

STATEMENT REGARDING ORAL ARGUMENT                                                  v


STATEMENT OF THE CASE                                                              2

STATEMENT OF PROCEDURAL HISTORY                                                    3

GROUNDS FOR REVIEW                                                                 4

    A.     GROUND FOR REVIEW NUMBER ONE: The court of appeals
           erred by applying an incorrect standard of review. The panel erred by
           failing to apply a heightened standard of sufficiency where a
           commercial transaction is involved. (Op. at 25-30)

    B.     GROUND FOR REVIEW NUMBER TWO: The court of appeals
           erred by applying an incorrect standard of review. The failure to
           return payments made under a contract does not constitute theft. (Op. at
           27)

    C.     GROUND FOR REVIEW NUMBER THREE: The court ofappeals
           erred in its application of the "doctrine of chances." (Op. at 25-29)

    D.     GROUND FOR REVIEW NUMBER FOUR: The court of appeals
           erred in finding that Petitioner was not harmed by the violation of the
           double jeopardy clause of the U.S. Constitution and reforming the
           judgment to allow for the lesser included offense. (Op. at 31-32)

ARGUMENT                                                                            5

PRAYER FOR RELIEF                                                                  18

APPENDIX                                                                           20


                                        in
                         INDEX OF AUTHORITIES

CASES                                                                     Page


Bakerv. State, 986 S.W.2d 271 (Tex. App. - Texarkana 1998, pet. refd)        8,9

Bokor v. State, 114 S.W.3d 558 (Tex. App. - Fort Worth 2002, no pet.)        4,6

Brown v. Ohio, 432 U.S. 161, 168, 97 S. Ct. 2221, 53 L. Ed. 2d 187 (1977)       16

Cox v. State, 658 S.W.2d 668 (Tex. App. - Dallas 1983, pet. ref d)           8,9

De La Paz v. State, 279 S.W.3d 336 (Tex. Cr. App. 2009)                   10,11

Fox v. State, 115 S.W.3d 550 (Tex. App. - Houston [14th Dist]
2002, pet. refd)                                                              10

Hesbrookv. State, 149 Tex. Crim. 310, 194 S.W.2d260 (1946)                   8,9

Jacobs v. State, 230 S.W.3d 225 (Tex. App. - Houston [14th Dist.]
2006, no pet.)                                                               4,6

Morgan v. State, 692 S.W.2d 877 (Tex. Cr. App. 1985)                          11

Phillips v. State, 640 S.W.2d 293 (Tex. Cr. App. 1982)                           7

Plantev. State, 692 S.W.2d487 (Tex. Cr. App. 1985)                        10,11

Smalis V.Pennsylvania, 476 U.S. 140,145-145(1986)                             16

Smith v. Massachusetts, 543 U.S. 462, 468, 125 S. Ct. 1129, 160 L. Ed. 2d 914
(2005)....                                                                    15

Stockman v. State, 826 S.W.2d 627 (Tex. App. - Dallas 1992, pet. ref d)      4,6

UnitedStates v. Martin Linen Supply Co., 430 U.S. 564, 571, 97 S. Ct. 1349, 51
L. Ed. 2d 642 (1977)                                                            15



                                        IV
              STATEMENT REGARDING ORAL ARGUMENT

      Petitioner believes that oral argument will be helpful. Petitioner requests oral

argument. Petitioner will attempt to find an attorney to argue it for her if the Court

grants Oral Argument in this case.
 TO THE COURT OF CRIMINAL APPEALS OF TEXAS


                                 PD-1233-14



                           DONNA GAYLE HOLCOMB,

                                    Petitioner,

                                        v.



                            THE STATE OF TEXAS,

                                   Respondent.



         PETITION FOR DISCRETIONARY REVIEW


      On Petition for Discretionary Review from the Court of Appeals
        for the First District, Houston, Texas in Cause No. 01-08-00337-
        CR, Affirming the Conviction in Cause No. 1141352 from the
                 230th District Court of Harris County, Texas.



TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

      Petitioner, Donna Gayle Holcomb, pro se, files this Petition for Discretionary

Review. In support of her request for review, Petitioner would respectfully show

the Court the following:
                          STATEMENT OF THE CASE


      Petitioner was charged by indictment in cause number 1141352 with

aggregate theft. (Op. at 2). Petitioner pleaded not guilty and a jury trial ensued.

(Op. at 2). Petitioner was found guilty and the jury assessed punishment at eleven

(11) years confinement in the Texas Department of Criminal Justice- Institutional

Division and a $10,000.00 fine. (Op. at 2). Petitioner filed a motion for new trial,

which was overruled. Petitioner gave timely notice of appeal.




*        The record onpetition for discretionary
review is cited as follows:


CRat/?               Clerk's record at page p.

RR Vat p             Reporter's record volume Vat page

p. Op. atp           Opinion at page p.
        STATEMENT OF THE PROCEDURAL HISTORY OF THE CASE


        In a PUBLISHED opinion delivered August 28, 2014, a panel of the First

Court of Appeals REVERSED Petitioner's conviction for aggravated theft and

REMANDED the case for the trial court to REFORM the judgment and conduct a

new punishment hearing. On September 12, 2014, The Petitioner filed a pro se1

motion for extension of time to file a motion for rehearing. Petitioner intended to

file a motion for rehearing. The Petitioner's Petition for Discretionary Review

("PDR") was due on September 27, 2014. Petitioner filed a motion to proceed pro

se in this Court which was granted. Petitioner filed a motion for extension of time2

to file her PDR which was granted and made Petitioner's PDR due on March 9,

2015.




1In May of 2014, Petitioner wroteto her court appointed attorney, Jerome Godinich, and the court
of appeals that Godinich would not contact her despite repeated requests. She was forced to file
motions pro se as Godinich missed at leastone deadline. Godinich filed a motion for extension of
time to file a petition for discretionary review in this Court on September 12, 2014 without
authority from Petitioner and without responding to Petitioner's repeated requests for him to
contact her or move to withdraw, which caused the court of appeals to refuse to rule on her motion
for extension of time to file a motion for rehearing because Godinich's motion was electronically
filed with this Court and Petitioner's motion was filed with the court of appeals under the mailbox
rule.
2This was Petitioner's second extension request granted by this Court.
                   GROUNDS FOR REVIEW


A.   GROUND FOR REVIEW NUMBER ONE: The court of appeals
     erred by applying an incorrect standard of review. The panel erred by
     failing to apply a heightened standard of sufficiency where a
     commercial transaction is involved. (Op. at 25-30)

B.   GROUND FOR REVIEW NUMBER TWO: The court of appeals
     erred by applying an incorrect standard of review. The failure to
     return payments made under a contract does not constitute theft. (Op. at
     27)

C.   GROUND FOR REVIEW NUMBER THREE: The court ofappeals
     erred in its application of the "doctrine of chances." (Op. at 25-29)

A.   GROUND FOR REVIEW NUMBER FOUR: The court of appeals
     erred in finding that Petitioner was not harmed by the violation of the
     double jeopardy clause of the U.S. Constitution and reforming the
     judgment to allow for the lesser included offense. (Op. at 31-32)
                                   ARGUMENT


Groundfor Review Number One:

      The court of appeals erred by applying an incorrect standard of review. The

panel erred by failing to apply a heightened standard of sufficiency where a

commercial transaction is involved. (Op. at 25-30).

Reasons for Review:

      1.     The panel decision of the First Court of Appeals requires review

because the court decided an important question of state law that that is in

conflict with the applicable decisions of this Court on the same matter. The

decision of the First Court of Appeals is in conflict with this Court's holding in

Phillips v. State, 640 S.W.2d293,294 (Tex. Cr. App. 1982).

       2.    The panel decision of the First Court of Appeals requires review

because the court decided an important question of state law that that is in conflict

with another decision of a Court of Appeals on the same matter. The panel decision

of the First Court of Appeals is in conflict with its sister court of appeals decision

in Jacobs v. State, 230 S.W.3d 225, 231-32 (Tex. App. - Houston [14th Dist]

2006, no pet.); the Fort Worth Court of Appeals decision in Bokor v. State, 114
S.W.3d 558, 560- 61 (Tex. App. - Fort Worth 2002, no pet.); the Dallas court of

appeals decision in Stockman v. State, 826 S.W.2d 627, 636 (Tex. App. - Dallas

1992, pet. refd) and the Texarkana Court of Appeals decision in Baker v. State,
986 S.W.2d 271, 274 (Tex. App. - Texarkana 1998, pet. refd).

      3.     The panel decision ofthe Court ofAppeals requires review because the

court of appeals has decided an important question of state law, which has not

been, but should be settled by this Court.

Statement offacts:

      4.     Petitioner and her husband (the "Holcombs") were in the business of

house moving. (Op. at 3).      At trial, the complaining witnesses listed in the

indictment testified that they each signed a contract with the Petitioner to purchase

a house from Petitioner for Petitioner and her husband to move to a lot owned by

the complaining witness. The Holcombs performed on the contracts but, for

various reasons, where unable to complete the move. (Op at 3.). Instead of filing

civil suits, the complainants reported the Holcombs to the police. (Op. at 3).

Argument and Authorities:

      5.     In its opinion of August 28,2014, Petitioner submits the panel fell into

error because it did not review the sufficiency of the evidence under the

appropriate standard of review. When a dispute involves a commercial

transaction, a heightened standard of review is necessary so that routine civil

disputes do not become the subject of criminal law.

      6.     When the charged conduct concerns a matter for which the alleged

victim and the accused had a contractual relationship, certain concerns arise. "[A]
claim of theft made in connection with a contract requires proof of more than an

intent to deprive the owner of property and subsequent appropriation of the

property." Baker v. State, 986 S.W.2d 271, 274 (Tex. App. - Texarkana 1998,

pet. refd). Neither the mere failure to perform a contract, nor the mere failure

"to return or pay back money after failing to perform a contract, for the

performance of which the money was paid in advance," are sufficient to

establish guilt of theft. Id. When alleging theft in connection with a contract,

the State "must prove the defendant did not perform the contract and knew he

was not entitled to the money, not merely that there is a dispute about the amount

rightfully owed." Jacobs v. State, 230 S.W.3d 225, 229 (Tex. App.-Houston

[14th Dist.] 2006, no pet.). A claim based upon malfeasance in connection with

a contract requires proof of the false pretext or fraud in order to become a viable

criminal prosecution. Baker, 986 S.W.2d at 274.

      7.    A conviction for theft is unsupported by mere evidence that a

defendant accepted money pursuant to a civil contract but failed to perform fully

under the contract. See Jacobs v. State, 230 S.W.3d 225, 231-32 (Tex. App. -

Houston [14th Dist] 2006, no pet); Bokor v. State, 114 S.W.3d 558, 560-61

(Tex. App. - Fort Worth 2002, no pet.); Stockman v. State, 826 S.W.2d 627, 636

(Tex. App. - Dallas 1992, pet. refd).

      8.    In the case at bar, the court fell into error by failing to apply a
heightened standard of review to this dispute. The panel arrived at an erroneous

conclusion because it did not analyze the evidence under the heightened standard

required of commercial transactions. The evidence shows only a civil contract

dispute, and not the necessary criminal intent to support Petitioner's conviction.

See Phillips v. State, 640 S.W.2d 293, 294 (Tex. Cr. App. 1982)("The only

evidence presented was appellant's failure to perform... which ... is not sufficient

to prove deception.").

Groundfor Review Number Two:

      The court of appeals erred by applying an incorrect standard of review.

The failure to return payments made under a contract does not constitute theft.

(Op. at 27)

Reasonsfor Review:

      9.      The panel decision of the First Court of Appeals requires review

because the court decided an important question of state law that that is in

conflict with the applicable decisions of this Court on the same matter. The

decision of the First Court of Appeals is in conflict with this Court's holding in

Hesbrook v. State, 149 Tex. Crim. 310, 194 S.W.2d 260 (1946).

      10.     The panel decision of the First Court of Appeals requires review

because the court decided an important question of state law that that is in conflict

with another decision of a Court ofAppeals on the same matter. The panel decision
of the First Court of Appeals is in conflict with the Texarkana Court of Appeals

decision in Baker v. State, 986 S.W.2d 271 (Tex. App. - Texarkana 1998, pet.

ref d) and the Dallas Court of Appeals decision in Cox v. State, 658 S.W.2d 668,

671 (Tex. App.- Dallas 1983, pet. ref d).

      11.    The panel decision ofthe Court ofAppeals requires review because the

court of appeals has decided an important question of state law, which has not

been, but should be settled by this Court.

Argument andAuthorities:

      12.    In its opinion of August 28,2014, Petitioner submits the panel fell into

error when it cited Petitioner's failure to refund payments under the contracts as

a basis for finding the evidence sufficient. (Op. at 27). The fact that one fails to

return funds paid in advance after failing to perform a contract does not constitute

theft. See Hesbrook v. State, 149 Tex. Crim. 310,194 S.W.2d 260 (1946); Baker v.

State, 986 S.W.2d 271 (Tex. App. - Texarkana 1998, pet. ref d); Cox v. State,

658 S.W.2d 668,671 (Tex. App. - Dallas 1983, pet. refd).

      13.    Petitioner submits that by using two improper standards of review to

decide this case, the court of appeals has overreached. The demarcation line

between civil and criminal law should be clear. By stretching the boundaries of the

criminal law to its breaking point, the First Court of Appeals has set a dangerous

precedent. The floodgates of the criminal courts will now be flung open to receive
all manner of cases that should properly be decided in the civil realm.

Groundfor Review Number Three:

         The court of appeals erred in its application ofthe "doctrine ofchances." (Op.

at 25-29)

Reasonsfor Review:

         14.   The panel decision of the First Court of Appeals requires review

because the court decided an important question of state law that is in conflict with

the applicable decisions of this Court. The Court of Appeals decision is in

conflict with this Court's decisions in De La Paz v. State, 279 S.W.3d 336, 347

(Tex. Cr. App. 2009) and Plante v. State, 692 S.W.2d 487, 491-92 (Tex. Cr. App.

1985).

         15.   The panel decision of the First Court of Appeals requires review

because the court decided an important question of state law that that is in conflict

with another decision of a Court of Appeals on the same matter. The panel decision

of the First Court of Appeals is in conflict its sister court's decision in Fox v.

State, 115 S.W.3d 550, 559 (Tex. App. - Houston [14th Dist.] 2002, pet. ref d).

         16.   The panel decision ofthe Court ofAppeals requires review because the

court of appeals has decided an important question of state law, which has not

been, but should be settled by this Court.




                                            10
Argument and Authorities:

      17.   In its opinion of August 28,2014, Petitioner submits the panel fell into

error when it misapplied the "doctrine of chances" to Petitioner's sufficiency of

the evidence claim.


      18.   The "doctrine of chances" is a legal theory based on the concept of

logical implausibility. See Fox v. State, 115 S.W.3d 550, 559 (Tex. App. - Houston

[14th Dist.] 2002, pet. refd). It provides that the more often unusual events occur

under the similar circumstances, the less likely is the unusual event to be the true

cause. De La Paz v. State, 279 S.W.3d 336, 347 (Tex. Cr. App. 2009) ("The

'doctrine of chances' tells us that highly unusual events are unlikely to repeat

themselves inadvertently or by happenstance."); Plante v. State, 692 S.W.2d
487, 491-92 (Tex. Cr. App. 1985).

      19.    In Texas, the doctrine ofchances has most often been applied when the

State seeks to introduce evidence of extraneous offenses to prove intent or to

rebut a defensive theory of accident or mistake. See, e.g., Plante, 692 S.W.2d at

491-92; Morgan v. State, 692 S.W.2d 877, 882, n.7 (Tex. Cr. App. 1985). In

Plante, the defendant-contractor purchased adobe tile on credit and failed to pay

for it. Plante, 692 S.W.2d at 489-90. The Court of Criminal Appeals held that

evidence of other instances when the defendant failed to pay for goods or services

rendered on credit was admissible, under the doctrine of chances, to show intent.


                                          11
Id. at 493 ("If a person repeatedly fails to pay for items purchased on credit, we

believe the natural inference to be that he or she is seeking to obtain something for

nothing.").

      20.     In the case at bar, the court of appeals invoked the doctrine of

chances to conclude that Petitioner possessed the requisite intent to deprive the

owners of their property (money) wherein the owners/complaining witnesses were

contracting to purchase and move homes belonging to the Holcombs when she was

unable to fully perform the contracts to move the homes. The panel cited several

instances where the Appellant and her husband did not perform the contracts to

the satisfaction of the clients. (Op. at 4-8). The panel did not, however, compare

the few instances of failure to completely perform in relation to those occasions

where the Petitioner did move houses successfully.

      21.     The doctrine of chances says that when unusual events repeatedly

occur, the less likely is the unusual event to be the true cause. The doctrine of

chances should not be invoked in a vacuum, however. It is improper to select a few

unusual events and claim they are nefarious without a comparison of the unusual

events in relation to the whole. A factory making widgets, for example, is going

to have a certain percentage of widgets produced that are defective. It would be

improper to pick out the defective widgets and invoke the doctrine of chances

without comparing the percentage of defective widgets to the total number of


                                          12
widgets that were produced.

       22.      The Petitioner was in the business of moving houses. Numerous

witnesses testified on her behalf that she provided house moving services

successfully, including one of the State's complaining witnesses.3 Without

comparing the number of unsuccessful moves to the number or percentage of

successful house moves, the doctrine of chances cannot be properly invoked. The

panel, therefore, erred in its application of the doctrine of chances.

Groundfor Review Number Four:

       The court of appeals erred in finding that Petitioner was not harmed by the

violation of the double jeopardy clause of the U.S. Constitution and reforming the

judgment to allow for the lesser included offense of third-degree felony theft.

Reasons for Review:

       23.      The panel decision of the First Court of Appeals requires review

because the court decided an important question of federal law that is in conflict

with the applicable decisions of the United States Supreme Court. The Court of

Appeals decision is in conflict with the U.S. Supreme Court's decision in


3 The State included in the indictment of Petitioner in September of 2007 for theft of property of
$25,000.00 of, inter alia, Jose Hinojosa and Josefina Hinojosa who purchased a house from
Petitioner for a total contract price of $25,000.00, which was moved, delivered, set up and
completed by the Holcombs. Jose and Josefina Hinojosa's house which they purchased from
Petitioner was set up on a new foundation by Petitioner's husband and completed in January of
2007, eight months prior to Petitioner's indictment for theft of the Hinojosa's $25,000.00. The
State indicted the Holcombs for theft of the entire $25,000.00 fully earned under the contract by
the Holcombs.


                                               13
Smalis v. Pennsylvania, 476 U.S. 140, 145 (1986).

      24.    The panel decision of the First Court of Appeals requires review

because the court decided an important question of federal law that is in conflict

with a decision of the U.S. Supreme Court on the same matter. The panel decision

of the First Court of Appeals is in conflict with the U.S. Supreme Court in Smith

v. Massachusetts, 543 U.S. 462,468, 125 S. Ct. 1129, 160 L. Ed. 2d 914 (2005).

      25.    The panel decision ofthe Court of Appeals requires review because the

First Court of Appeals has decided an important question of state and federal law

that is in conflict with a decision of this Court in Exparte Goodman, 152 S.W.3d

67,71-72 (Tex. Crim.App.2004) on the same matter and which should be decided

by this Court.

Argument and Authorities:

      26.    In its opinion of August 28, 2014, the court of appeals erred in finding

that Petitioner was not harmed by the violation of the double jeopardy clause of the

U.S. Constitution and reforming the judgment to allow for the lesser included

offense of third-degree felony theft.

—•    27.    Petitioner was indicted for theft of property (money) belonging to

Marvin Bledsoe ("Bledsoe's) and his testimony was damaging to Petitioner and

different than the other testimony of the other complaining witnesses.4 Petitioner


4 Bledsoe's testimony was that Petitioner picked up a down payment check from Lasha Green

                                            14
and her husband performed under the written contracts on every contract collecting

draws for work performed pursuant to the contracts. The jury heard post-acquittal

fact-finding testimony from Lasha Green ("Green").5

       28.     Specifically, the jury, having heard testimony from Bledsoe which

clearly was inflammatory, prejudicial and unlike the testimony of any of the other

complaining witnesses (other complaining witnesses merely testified as to

contractual disputes which were made into criminal charges), should not have heard

Green's post-acquittal fact-finding testimony bolstering Bledsoe's testimony. The

lesser included offense concerning the amount alleged to have been taken by

Petitioner, required the same facts and issues to be proven with each instance of

alleged theft to be an element of the offense of aggregated theft. The jury should

not have heard post-acquittal fact-finding testimony which they used to determine

their verdict of guilt or innocence on the lesser included offense of third-degree




and then sped away and was never heard from again until months later when Bledsoe and Green
saw the home sitting on beams on the side of the highway and had it moved themselves by another
mover. The undisputed testimony at trial was that the contract was with Green and the money
paid on the down payment was Green's. The State had to have Green's testimony proving that
Bledsoe could testify as an owner of the property (money). After the State rested its case,
Petitioner requested a directed verdict as to Bledsoe. The State argued against the directed verdict
and the Court said it would consider it. Bledsoe testified that Petitioner took the down payment
and sped away from the bank never be heard from again. The State told the trial court that it could
not give Green's number to Petitioner's attorneys because Green had never responded to the
State's subpoena and they did not have her phone number. The trial court granted the directed
verdict of acquittal.

5Petitioner does not waive her rightto assert that Green did not testify.

                                                 15
felony theft.

      29.       In Ex parte Goodman, this Court decided a case wherein an appellant

would be harmed under Double Jeopardy if the State was allowed to use the facts

of a theft upon which the appellant had been acquitted or dismissed to prove up

facts alleged in another aggregated theft case, even if that aggregated theft case was

a lesser included offense.



                "Because the trial court granted the State's motion to
                dismiss the first indictment, the Double Jeopardy Clause
                prohibits the State from reprosecuting appellant for the
                one theft alleged in the first indictment. Proctor v.
                State, 841 S.W.2d 1, 3-4 (Tex.Crim.App.1992). The
                Double Jeopardy Clause also prohibits the State from
                prosecuting appellant for any lesser offense within the
                theft alleged in the first indictment, since, for the purposes
                of the Clause, a greater offense and a lesser included
                offense are 'the same offence.' Brown v. Ohio, 432 U.S.
161, 168, 97 S. Ct. 2221, 53 L. Ed. 2d 187 (1977). The
                State, in its current prosecution of appellant for
                aggregated theft, may attempt to prove any number of the
                aggregated theft's constituent thefts. However, consistent
                with the Double Jeopardy Clause, the State may not
                attempt to relitigate the facts underlying the theft alleged
                in the first indictment in an effort to prove that that
                offense or any of its lesser included offenses is one of the
                aggregated theft's constituent thefts. In other words, the
                State, in proving aggregated theft, may not rely upon
                proof of the theft alleged in the first indictment or any of
                its lesser included offenses. At appellant's trial for
                aggregated theft, the trial court must ensure that the State
                does not rely upon such proof. If necessary, the trial court
                may require the State to prove, by a preponderance of the
                evidence, that it is not relying upon such proof. If the
                State is unable to so prove, then the trial court must select,

                                             16
                from among the constituent thefts that the State does
                prove, and strike from the jury's consideration, the one
                constituent theft that most closely resembles the theft
                alleged in the first indictment. In that way, the trial court
                will ensure appellant's rights under the Double Jeopardy
                Clause."



       30.     Petitioner was acquitted of the greater offense which included

Bledsoe. The Supreme Court has defined an "acquittal" as a decision "actually

represent[ing] a resolution, correct or not, of some or all of the factual elements of

the offense charged." Smith v. Massachusetts, 543 U.S. 462, 468, 125 S. Ct. 1129,

160 L. Ed. 2d 914 (2005) (quoting United States v. Martin Linen Supply Co., 430
U.S. 564, 571, 97 S. Ct. 1349, 51 L. Ed. 2d 642 (1977)).

       31.     It is understandable as to why the State would want to prosecute

offenses under 31.09 of the Texas Penal Code. Even if there is no evidence of

anything other than civil contractual disputes over a longperiod of time (years) and

the defendant has completed as many projects as not with valid reasons as to why

they were not completedthrough no fault ofthe defendant, the State may still obtain

a conviction from a jury who only sees several people who were dissatisfied with

the outcome.6 "[T]he Double Jeopardy Clause bars a post-acquittal appeal by the


6Petitioner has asked each of her appellate attorneys in this case to appeal on, inter alia, the basis
of ineffective assistance of counsel. Specifically, Petitioner's trial attorneys worked against her.
They promised to call witnesses that they did not call. Petitioner has always maintained her
innocence while stating that she was framed by Chris Di Ferrante, an attorney who was suing
Petitioner's parents for their 40+ year homestead in Kemah, Texas. Di Ferrante stalked
Petitioner's jobs to keep houses from being moved and Petitioner's police escorts (house movers

                                                  17
prosecution not only when it might result in a second trial, but also ifreversal would

translate into 'further proceedings of some sort, devoted to the resolution of factual

issues going to the elements of the offense charged.'" Smalis v. Pennsylvania, 476
U.S. 140, 145-145(1986) (quoting Martin Linen, supra, at 570).

                                  PRAYER FOR RELIEF


       FOR THESE REASONS, Petitioner respectfully asks this Court to grant

review ofthe decision ofthe court of appeals. Petitioner further prays that this Court

will reverse the judgment ofthe court of appeals and allow Petitioner to have a new

trial on guilt or innocence, instead ofjust a new trial on the punishment phase as is

ordered now.



                                                     Donna Gayle Holco
                                                     4906 Scott Reef Dr.
                                                     Bacliff, Texas 77518
                                                     Petitioner, Pro Se



must have police escorts) were witnesses to the stalking. Petitioner's attorney, John Lagrappe,
was not supposed to be Petitioner's attorney as the Court had allowed her to fire Lagrappe.
Lagrappe solicited Petitioner's husband and Petitioner to be their attorney. Petitioner's husband
was forced to keep Lagrappe or the Court would revoke Petitioner's husband's bond. Petitioner
refused under any circumstances to keep Lagrappe and yet, during trial, she was forced to sit next
to Lagrappe while he acted as her attorney and her attorney acted as her husband's attorney. Over
30 subpoenas were sent out, drafted by Petitioner and signed by her attorney. Subpoenaed
documents proving Petitioner's innocence were never requested by her attorneys and witnesses
proving her innocence were never called although they were subpoenaed. Petitioner also asked
her appellate attorneys to address the issue of the fact that Petitioner had paid for the houses and
performed 50% to 90% of the work wherein Petitioner was stopped by issues such as nuisance
abatement liens. A City of Houston building official testified that Petitioner could not have gotten
a permit until Sandi Matthieu removed the nuisance abatement lien. Petitioner did not receive any
allowance off for purchasing and moving the houses sometimes over 40 to 60 miles over a period
of several nights and delivering a garage to Sandi Matthieu property.

                                                18
      CERTIFICATE OF COMPLIANCE WITH RULE
                            9.4(i)(3)

           Certificate of Compliance with Type-Volume
            Limitations and Typeface Requirements.


1.   This Petition for Discretionary Review complies with the type-
     volume limitation of Tex. R. App. Proc. 9.4(i)(2) and (3) because:


      This Petition for Discretionary Review contains 4283
      words (Microsoft Word), excluding the parts of the
      Petition for Discretionary Review exempted by Tex. R.
      App. Proc. 9.4(i)(l).


     This Petition   for   DiscretionaryReview       complies     with
     the typeface requirements of Tex. R. App. Proc. 9.4(e) because:


      This Petition for Discretionary Review has been
      prepared in a conventional proportionally spaced
      typeface using Microsoft Word 2013 in Times New
      Roman 14 point type.




                                    Donna Gayle
APPENDIX




   20
Opinion issued August 28, 2014.




                                      In The

                                Court of Appeals
                                      For The

                            Jfirsft 3Btatrttf of Cexa*

                                NO. 01-08-00337-CR



                    DONNA GAYLE HOLCOMB, Appellant
                                        V.

                        THE STATE OF TEXAS, Appellee




                     On Appeal from the 230th District Court
                               Harris County, Texas
                            Trial Court Case No. 1141352




                            OPINION ON REHEARING

      Appellant Donna Gayle Holcomb has moved for rehearing. We grant

rehearing, withdraw our opinion and judgment of February 16, 2012, and issue the

following in their stead.
      A jury convicted appellant, Donna Gayle Holcomb, of theft of property with

an aggregated value of between $100,000 and $200,000, a second-degree felony.

See Tex. Penal Code Ann. §§ 31.03(a), (b), (e)(6), 31.09 (West 2011 & Supp.

2014). It assessed punishment at eleven years' imprisonment and a $10,000 fine.

On appeal, Holcomb challenges the sufficiency of the evidence and contends that

the trial court violated her rights under the federal constitution's double jeopardy

clause by naming a complainant in the jury charge and entering judgment on the

jury's guilty finding despite its earlier disposition of that complainant's charges by

means of a directed verdict. We reform the judgment to convict Holcomb of the

third-degree felony theft of property with an aggregated value between $20,000

and $100,000, vacate the sentence, and remand to the trial court for a new

sentencing hearing on the third-degree felony theft conviction. See Tex. Penal

Code Ann. § 31.03(e)(5) (West Supp. 2014).

                                    Background

      The State indicted Holcomb for theft of property valued at between

$100,000 and $200,000 by means of deception or coercion and pursuant to one

scheme and continuing course of conduct. The State tried Holcomb alongside her
husband and co-defendant, Curtis Wayne Holcomb.1 The indictment specifically
charged that Holcomb:

      on or about VARIOUS DATES BETWEEN JANUARY 15, 2004
      THRU SEPTEMBER 20, 2006, did then and there unlawfully,
      pursuant to one scheme and continuing course of conduct, without
      effective consent, namely, consent induced by deception and/or
      coercion, appropriate, by acquiring or otherwise exercising control
      over property, namely money, owned by Janet Lester, and/or Jose
      Hinojosa, and/or Josefina Hinojosa, and/or Walter Davis, and/or
      Marvin Bledsoe, and/or Barbara Heins, and/or Sandra Mathieu, and/or
      Mark Theodoridis, with the intent to deprive Janet Lester, and/or Jose
      Hinojosa, and/or Josefina Hinojosa, and/or Walter Davis, and/or
      Marvin Bledsoe, and/or Barbara Heins, and/or Sandra Mathieu, and/or
      Mark Theodoridis of said property, and the total value of the property
      appropriated from the above persons was one hundred thousand
      dollars or more but under two hundred thousand dollars.

The State later abandoned the charges relating to the Hinojosas.

      The Holcombs held themselves out to be in the business of selling and

relocating older houses. At trial, the complainants each testified to having

contracted with the Holcombs to move a house. Although the Holcombs

performed some of the initial work they had promised to do, ineffective

communication, extensive delays, and shoddy workmanship plagued each of the

arrangements. The Holcombs delivered none of the houses to these complainants,


      Curtis Holcomb was convicted of third-degree felony theft of property with
      an aggregated value of between $20,000 and $100,000. On appeal, this
      court affirmed his conviction, overruling his challenge to the legal and factual
      sufficiency of the evidence. See Holcomb v. State, No. 01-08-00338- CR,
      2011 WL 2089630 (Tex. App.—Houston [1st Dist.] May 19, 2011, pet. refd)
      (mem. op.).
and they did not refund any of the substantial down payments that the

complainants had made. Disputes broke out, and some of the complainants reported

the Holcombs to the police. The State claimed that Holcomb misappropriated

a total of $108,175 from the complainants. The record contains testimony from

the complainants as follows:

      Janet Lester: In March 2005, Lester hired the Holcombs to move a house

she bought from Houston to Navasota. She paid a first installment of $12,000.

Lester understood from the Holcombs that the move would take about three weeks.

Lester had questions about preparing the Navasota lot for the home, so she

attempted to contact the Holcombs, but was unable to reach them at any of the

telephone numbers provided. After three weeks, Holcomb returned Lester's call.

Holcomb informed Lester that the move would not occur for another two to three

weeks. By mid-April, Holcomb had placed the house on one beam and asked

Lester for the next installment of $4,000. Lester paid the installment. Still, the

Holcombs did not move the house. The roof was removed, and the house began to

deteriorate on the original site. The Holcombs would not return Lester's telephone

calls; when Lester finally was able to speak to Holcomb, Holcomb provided her

with excuses for the delay, but did not perform any further work. The house was

red-tagged and eventually torn down by the city.
      Walter Davis: In August 2006, Davis contracted with Holcomb to move a

house from Houston to property he owned in Madisonville, Texas. Holcomb told

him that it would take three weeks to accomplish the move. Davis made a down

payment of $8,675. Four weeks later, Holcombe contacted Davis to make

arrangements to meet him for the second installment of $3,000 under the contract.

Holcomb showed Davis that the house had been placed on beams. After that,

Holcomb disappeared; Davis was unable to reach Holcomb at the telephone

numbers provided, and a certified letter he sent to Holcomb went unclaimed.

      Mark Theodoridis: In April 2004, Theodoridis signed a contract with

Holcomb in connection with purchasing and transporting a house located in

Pearland to the Theodoridis's property in Goliad which, Theodoridis explained to

Holcomb, was about 175 miles away. Theodoridis made an initial payment of

$10,500.

      Theodoridis noticed that the house remained in Pearland beyond the

contracted delivery date of March 15, 2004. In the following weeks, Theodoridis

called Holcomb multiple times about the status of the move. Holcomb gave him

various excuses. Theodoridis paid the second installment of $3,000 in early April

for placing the house on beams for transport. Also around this time, the Holcombs

removed the roof from the house, but did not cover the opening with a tarpaulin.

The house stood unprotected from the elements for several months. In October,
Holcomb informed Theodoridis the house was ready to move and offered to deliver

it within thirty days. Theodoridis informed Holcomb that she was responsible for

the rain damage to the home, but he accepted her offer. After that point,

Theodoridis tried to contact the Holcombs numerous times, but without success.

By March 2005, Holcomb sent Theodoridis a letter asking him to rescind the

contract, which he agreed he would do if she refunded his payment. He did not

hear from her again, although by late summer, the home he had purchased

disappeared from the lot.

      Barbara Heins: In the fall of 2004, Heins contracted with the Holcombs to

buy a house and have it placed on her property in Galveston County. Curtis

showed her a home in the Houston Heights area that she agreed to buy. When

Heins made the $17,500 down payment, the Holcombs told her that the home

would be moved to her property by February 1, 2005. In late December 2004,

Holcomb contacted Heins to inform her that they had placed the house on beams

for transport, which triggered another $5,000 payment. The February delivery date

passed without    the   delivery. Heins   learned that,   contrary   to Holcomb's

representation, the Holcombs had not yet placed the house on beams. Over the

next several weeks, Heins repeatedly telephoned the Holcombs, but to no avail.

They did not answer their phones, and their voicemail was full and would not

allow her to leave a message. At some point, the Holcombs removed the roof of
the house, but failed to cover it with a tarpaulin. In the summer of 2006, Heins

found the house, broken in two, at a vacant lot approximately four miles from her

Galveston County property.

      Sandra Mathieu: Mathieu contracted with Holcomb in November 2004 to


move a house from a lot in Houston that was slated for new construction to another


lot in the city that Mathieu owned. When Mathieu made the down payment, she

understood that the move would occur within a month or so. In February 2005,

when Holcomb had the house placed on beams, Mathieu paid the next installment.

By June 2005, Holcomb informed Mathieu that a utility pole on Mathieu's lot

posed an obstruction to the move. By early July, Mathieu had the pole removed

and informed Holcomb so that the house could be delivered. In August 2005,

Holcomb told Mathieu that she could not move the house because of a lien on the


property. Mathieu provided documentation showing that the lien was invalid, but

Holcomb told her that she would have to get the lien officially removed. In the

meantime, the house had to be moved from the lot, so Holcomb arranged to move

it to another property for storage.

      Mathieu had the lien removed within a month, but for the next several

months, despite repeated calls to Holcomb, the house was not moved to her lot. By

December 2005, Mathieu, who already had paid Holcomb $25,500, ultimately

hired someone else to complete the move. By then, the home was in poor
condition because the Holcombs failed to cover the top of the house after removing

the roof and vagrants lived in it while it stood on the other property.

      Marvin Bledsoe: Bledsoe testified that he and his girlfriend, LeSha Green,

contracted with Holcomb in May 2005 to purchase a house and have it moved to

Brazoria County. Bledsoe and Green met Holcomb at a bank, where Green signed

a contract and gave Holcomb a check for $19,000. When they asked for a copy of

the contract, Holcomb told Green and Bledsoe to follow her to a Kinko's store.

Once on the road, Bledsoe recounted, Holcomb began running red lights and stop

signs. Unable to keep up, Bledsoe called Holcomb a bit later. Holcomb explained

that she had been in a rush to reach her father, who had suffered a heart attack.

Holcomb promised to be in contact soon, but Bledsoe's later attempts to reach her

were fruitless. Several weeks later, Bledsoe saw Curtis working on the house that

was to be moved. The two spoke briefly, but Bledsoe was unable to reach either

Holcomb or Curtis afterwards. After filing a police report, Bledsoe finally spoke

to Holcomb; problems nevertheless persisted.

      One night in October 2005, a neighbor called Bledsoe and informed him that

the house was being moved. Bledsoe and Green raced over, where they saw the

Holcombs and several other individuals pulling the house out into the street. Due

to its height and trees obstructing the path, however, the house was moved just 200

yards. Over the next two weeks, Bledsoe tried to contact Holcomb, but again, was
unable to reach her. One night, the house was gone. When Bledsoe finally

reached Holcomb by phone, she told him not to worry about the house and that he

would never find it. A few weeks later, while taking a shortcut home, Bledsoe

noticed a familiar house that was advertised for sale. He entered the house, and,

satisfied that it was the house he had purchased, had it relocated at his own

expense. Bledsoe,described the house's condition by the end as "destroyed": all

of the windows were broken, and it had a big hole in the roof.

      Cross-examination of Bledsoe focused on the ownership of the $19,000 paid

to Holcomb. Bledsoe expressed that, due to his relationship with Green, he felt

that both of them owned the money. Under further questioning, however, he

conceded that the funds used were held by either Green or by S.A.G. Enterprises,

L.L.C., a business entity managed by Green:

      [Counsel]:   [T]he funds actually came out of a bank account from
                   S.A.G. Enterprises, L.L.C. or LeSha Green, correct?
      [Bledsoe]: I don't think it was S.A.G. It was from LeSha because
                  [payment occurred at] Bank of America. . . . [Holcomb]
                   wouldn't accept a personal check.
      [Counsel]: But didn't S.A.G. Enterprises, L.L.C. bank at Bank of
                   America?

      [Bledsoe]:   Yes.
      [Counsel]: And you, in fact, did not have an account at Bank of
                   America?

      [Bledsoe]:   Yes, correct.
      [Counsel]: So, it couldn't have been your funds?
      [Bledsoe]:   Correct.
      At the conclusion of the State's case-in-chief, the Holcombs moved for

directed verdict challenging, among other things, the sufficiency of the evidence

relating to Bledsoe's ownership of the money transferred to the Holcombs. The

court heard argument from both sides and reserved its ruling until the following

day to allow time for review of Bledsoe's testimony on the issue of ownership.

The State rested its case and the next morning, the court granted the motion for

directed verdict in part, explaining:

      The Court having reviewed the record and [Bledsoe's] testimony. ..
      regarding the check, regarding his position as manager and specifically
      a question that was asked of Mr. Bledsoe—the question was, "So it
      couldn't have been your funds, correct?" And his response was,
      "Correct." The defendant's Motion for Instructed Verdict as to the
      complainant Marvin Bledsoe is granted in each case.

      The defense went forward with its case, with Holcomb testifying on her own

behalf. On cross-examination, she stated that she had made the contract with

Green and that it was Green who had given her the check.

      The State then called Green to testify in rebuttal.2 Green stated that although

the funds came directly from S.A.G. Enterprises, L.L.C.'s business account, they

ultimately belonged to both her and Bledsoe:




2      Although the defense had objected earlier to relitigation of the ownership
       issue, the court did not make a ruling on the record.

                                          10
      [Counsel]:   At some point in time did you get funds to pay for this
                   house?

      [Green]:     Yes, ma'am.
      [Counsel]: What account did those funds come from?
      [Green]: At a business account, S.A.G. Enterprises.
      [Counsel]:   Whose business is that?
      [Green]:     Marvin and I.
      [Counsel]:   Whose funds were used to purchase the house?
      [Green]:     Those were our funds together.

      While cross-examining Green, defense counsel was called to the bench in

the midst of a series of questions regarding S.A.G. Enterprises. There, the court

asked about the relevancy of the questions and advised:

      If the issue is ownership, the issue is that [of] ownership of the funds,
      not the ownership of the company. So, if you ask [Green] about—if
      this is being offered for impeachment, then let's get straight to that
      and not about an issue of resurrecting a corporation or who didn't
      resurrect a corporation. If it's to impeach Mr. Bledsoe, let's get after
      that.


With that, counsel stopped pursuing the line of questioning.

      Once both sides rested, the court asked if there were any objections to the

jury charge, to which Holcomb's counsel responded, "We have nothing, Your

Honor." The charge, however, instructedthe jury to convict Holcomb upon finding,

beyond a reasonable doubt, that she committed theft by deception against "Janet

Lester, or Walter Davis, or Marvin Bledsoe, or Barbara Heins, or Sandra




                                         11
Mathieu, or Mark Theodoridis" (emphasis added).       The jury subsequently found

Holcomb guilty of second-degree felony theft of property.

                                    Discussion


      We would normally begin our discussion with an analysis of Holcomb's

evidentiary sufficiency challenge. As a prudential matter, courts generally refrain

from passing on constitutional questions unless necessary to the disposition of a

case. See In re B.L.D., 113 S.W.3d 340, 349 (Tex. 2003) ("As a rule, we only

decide constitutional questions when we cannot resolve issues on nonconstitutional

grounds."). In this case, Holcomb's evidentiary sufficiency challenge depends in

part on our resolution of her double jeopardy challenge: if we conclude that the

trial court's directed verdict on Bledsoe's complaints against Holcomb constitutes

an acquittal under the Double Jeopardy Clause, then it was error to name Bledsoe

in the jury charge and, in addressing Holcomb's evidentiary sufficiency challenge,

the $19,000 that she allegedly misappropriated from Bledsoe cannot be considered

toward the aggregate amount of the theft. We therefore begin by examining

Holcomb's contention that the trial court erred by naming Bledsoe in the jury

charge after the directed verdict had already disposed of Bledsoe's complaints

againsther, and that this error subjected her to a doublejeopardy violation.




                                         12
7.    Double Jeopardy

      The Double Jeopardy Clause provides that no person shall "be subject for

the same offense to be twice put in jeopardy of life or limb."3 U.S. Const, amend.
V; see also Tex. Const, art. I § 14; Tex. Code Crim. Proc. Ann. art. 1.10 (West

2005) (containing similar provisions). This broad prohibition includes the

requirement that a defendant not be subjected to "postacquittal factfinding

proceedings going to guilt or innocence." Smith v. Massachusetts, 543 U.S. 462,

467, 125 S. Ct. 1129, 1134 (2005) (quoting Smalis v. Pennsylvania, 476 U.S. 140,

145, 106 S. Ct. 1745, 1749 (1986)).

         Holcomb did not make a double jeopardy objection at trial. Nonetheless,

due to the "fundamental nature of double jeopardy protections," she may raise her

double jeopardy claim for the first time on appeal provided that (1) the undisputed

facts show the double jeopardy violation is clearly apparent on the face of the

record and (2) enforcement of usual rules of procedural default would serve no

legitimate state interests. Gonzalez v. State, 8 S.W.3d 640, 643 (Tex. Crim. App.

2000).




         This constitutional guarantee is applicable to the states through the Due
         Process Clause of the Fourteenth Amendment. Benton v. Maryland, 395
U.S. 784, 794, 89 S. Ct. 2056, 2062 (1969).

                                         13
      A.    Standard ofreview

      In the double jeopardy context, determination of whether an acquittal has

occurred "is not to be controlled by the form of the judge's action" but instead by

examining whether the judge's ruling, "whatever its label, actually represented] a

resolution, correct or not, of some or all of the factual elements of the offense

charged." United States v. Martin Linen Supply Co., 430 U.S. 564, 571, 97 S. Ct.
1349, 1354-55 (1977); see also Benavidez v. State, 323 S.W3d 179, 181 (Tex.

Crim. App. 2010) (observing that appellate court may order entry of judgment of

acquittal only when either trial court's ruling amounts to de facto but

unacknowledged acquittal or appellate court finds evidence is insufficient to

support conviction). The determination of whether an acquittal occurred turns on

"whether the judgment resolved any of the ultimate elements in the defense."

Moreno v. State, 294 S.W3d 594, 600 (Tex. Crim. App. 2009).

      B.    Analysis

             1.    Nature ofdirected verdict

      Under the first prong of Gonzalez, then, we consider whether the trial court's

directed verdict constitutes an acquittal under the Double Jeopardy Clause. After

the State rested its case-in-chief, Holcomb presented a motion for directed verdict

asserting, interalia, that there was legally insufficient evidence that Bledsoe owned




                                         14
the $19,000 that Holcomb allegedly stole from him.4 In granting the directed
verdict as to Bledsoe immediately after the State rested its case, the trial court

referred to Bledsoe's testimony in explaining the basis of its ruling, essentially,

that the evidence showed—contrary to the allegations in the indictment—that

Bledsoe was not the owner of the $19,000 given to Holcomb.

      Ownership is an essential element of the offense of theft. See Tex. Penal

Code Ann. § 31.03(a) ("A person commits an offense if he unlawfully appropriates

property with intent to deprive the owner of property."). The Texas Penal Code

defines an "owner" as a person who "has title to the property, possession of the

property, whether lawful or not, or a greater right to possession of the property than

the actor." Tex. Penal Code Ann. § 1.07(a)(35)(A) (West Supp. 2014); see also

Threadgill v. State, 146 S.W3d 654, 664 (Tex. Crim. App. 2004) (applying

definition as used in jury charge to assess sufficiency of evidence). The indictment

names Bledsoe as owner, but the funds were not held under Bledsoe's name, and

Bledsoe conceded that he could not claim ownership of them. The trial court's

directed verdict is expressly based on those facts. The trial court, therefore,




      In a prosecution for theft, the State has the burden of proving ownership.
      Freeman v. State, 707 S.W.2d 597, 603 (Tex. Crim. App. 1986); see also
      Tex. Penal Code Ann. § 31.03(a) (West Supp. 2014) (theft requires that
      accused "unlawfully appropriate^ property with intent to deprive owner of
      property).

                                          15
determined that the evidence was legally insufficient to sustain a conviction

because Bledsoe was not the owner of the funds.


      It follows, then, that the trial court's inclusion of Bledsoe's name in the jury

charge subjected Holcomb to further factfinding proceedings going to Holcomb's

guilt or innocence on Bledsoe's complaint, in contravention of double jeopardy

protections. See Smith, 543 U.S. at 467-68, 125 S. Ct. at 1133-34 (declaring that

Fifth Amendment prohibits reexamination of court-decreed acquittal). The face

of the record thus makes apparent that Holcomb was impermissibly subjected to a

double jeopardy violation. See Gonzalez, 8 S.W.3d at 643.

            2.     Legitimate state interests

      Under the second prong of Gonzalez, we ask whether any legitimate state

interests would be served by applying the usual waiver rule against Holcomb's

double jeopardy claim. See id. "In cases where the trial court either knew or

should have known of the jeopardy problem, no purpose is served in enforcing the

state procedural rule [regarding waiver of double jeopardy claims not raised at

trial,] and the defendant may assert this interest after trial." Beltran v. State, 30
S.W.3d 532, 533 n.l (Tex. App.—San Antonio 2000, no pet.) (quoting DeMoss v.

State, 12 S.W.3d 553, 559 n.2 (Tex. App.—San Antonio 1999, pet. refd)); see

State v. Torres, 805 S.W.2d 418, 423 (Tex. Crim. App. 1991); Shaffer v. State, All

S.W.2d 873, 875-76 (Tex. Crim. App. 1971) (collecting cases dating back to late


                                          16
nineteenth century); Grant v. State, 247 S.W.3d 360, 370 n.8 (Tex. App.—Austin

2008, pet. refd); Roy v. State, 76 S.W.3d 87, 94 (Tex. App.—Houston [14th Dist.]

2002, no pet.).

       Here, the trial court was aware or should have been aware that it was

subjecting Holcomb to a double jeopardy violation by including Bledsoe in the

jury charge. Just days before, the court had granted the directed verdict as to

Bledsoe. See Shaffer, All S.W.2d at 875-76; Beltran, 30 S.W.3d at 533 n.l

(noting that "the complained-of jeopardy problem consists of two convictions,

before the same judge and jury, arising out of conduct that occurred during the

same criminal episode"); Honeycutt v. State, 82 S.W.3d 545, 547 (Tex. App.—San

Antonio 2002, pet. refd) ("[B]ecause the two convictions were in the same court,

on the same day, before the same judge, and were based on the same evidence, the

enforcement of the statutory requirements would have served no state interest.").

We therefore hold that no legitimate state interests would be served by applying

the waiver rule to Holcomb's double jeopardy claim.

777.   State *s Challenges to Double Jeopardy Claim

       A.     Validity ofruling

       The State contends that Holcomb's double jeopardy claim does not

withstand scrutiny because the trial court had no authority—under either the

common law or the Code of Criminal Procedure—to grant a directed verdict in this



                                        17
case. This purported lack of authority, the State claims, rendered the directed

verdict a legal nullity incapable of offending the Double Jeopardy Clause. The

Court of Criminal Appeals recently refused to countenance this same argument, in

part because—just as here—the State failed to interpose this objection at trial. See

Moreno, 294 S.W3d at 601-02 (holding that trial court's grant of defendant's

motion for directed verdict before State rested case-in-chief constituted acquittal

for double jeopardy purposes).

      In any event, challenges to a court's authority to render an acquittal are

almost never reviewable on appeal. The Double Jeopardy Clause generally bars

appellate review of judgments of acquittal, even when those judgments are

erroneously made. Sanabria v. United States, A31 U.S. 54, 64, 69, 98 S. Ct. 2170,

2178, 2181 (1978); State v. Blackshere, 344 S.W3d 400, 406 (Tex. Crim. App.

2011); seeFongFoo v. United States, 369 U.S. 141, 143, 82 S. Ct. 671, 672 (1962)

(concluding that court's directed verdict of acquittal could not be reviewed without

violating the Double Jeopardy Clause, despite fact that it rested upon an

"egregiously erroneous foundation"). Only two remotely similar instances exist in

which the double jeopardy bar does not preclude such a challenge: (1) where the

court lacked jurisdiction over the case or the defendant and (2) where jeopardy

failed to attach in the first place. See Ball v.. United States, 163 U.S. 662, 669-70

(1896); State v. Fisher, 212 S.W3d 378, 380-81 (Tex. App.—Austin 2006, pet.


                                         18
ref d). Neither exception applies here. There is no contention—and nothing in the

record to suggest—that the court lacked jurisdiction over this case or Holcomb.

And because this was a jury trial, "jeopardy attache[d] when the jury [was]

empaneled and sworn." Moreno, 294 S.W3d at 597; cf. Fisher, 212 S.W.3d at 381

(holding that jeopardy did not attach because "no jury was ever empaneled or

sworn, no evidence was offered or received, and no plea was entered by [the

defendant] after the announcement of ready by both sides").

      B.     Retractability ofruling

      The State alternatively contends that, even if the trial court had authority to

render a directed verdict, its failure to actually direct the jury to return a particular

verdict and its inclusion of Bledsoe in the jury charge amounted to an implied

retraction of the directed verdict. The Double Jeopardy Clause, however,

"prohibits reexamination of a court-decreed acquittal to the same extent it prohibits

reexamination of an acquittal by jury verdict." Smith, 543 U.S. at 467, 125 S. Ct.

at 1133. In Smith, the Supreme Court specifically held:

      If, after a facially unqualified midtrial dismissal of one count, the trial
      has proceeded to the defendant's introduction of evidence, the
      acquittal must be treated as final, unless the availability of
      reconsideration has been plainly established by pre-existing rule or
      case authority expressly applicable to midtrial rulings on the sufficiency
      of the evidence .... [A]ny contention that the Double Jeopardy
      Clause must itself (even absent provision by the State) leave open a
       way of correcting legal errors is at odds with the well- established rule
       that the bar will attach to a preverdict acquittal that is patently wrong
       in law.



                                           19
Mat 473, 125 S. Ct. at 1137.

      The State does not identify, and our own examination of relevant precedent

fails to reveal, any pre-existing rule or authority "plainly establish[ing]" the ability

of a Texas trial court to reconsider a partial midtrial directed verdict like the one

granted in Holcomb's case. See id. The Texarkana Court of Appeals recently

confirmed the lack of such a rule, noting that "[i]n Texas, there is no such statute,

rule, or case" allowing for reconsideration under the rule set out in Smith. Towery,
262 S.W.3d at 592.


      The jury's failure to return a verdict duplicating the trial court's directed

verdict does not undermine the finality of the trial court's ruling either. No pre

existing rule or authority requires a trial court, after holding the evidence to be

legally insufficient to support some element of the State's case, to submit that

decision to the jury.6 See State v. Lewallen, 927 S.W.2d 737, 739 n.2 (Tex. App.—

5
       Towery v. State further concluded that Smith v. Massachusetts did not apply
      because the trial court's directed verdict of acquittal was a "clerical error"
      that it later corrected. 262 S.W.3d 586, 596-97 (Tex. App.—Texarkana
      2008, pet. refd). Towery also noted that nothing in the record showed that
      the trial court intended to enter an acquittal and that there was no evidence
      of reliance on the ruling by any of the litigants. Id. at 593-97. In contrast,
      the record here shows that the trial court explicitly considered the
      sufficiencyof the evidence and explained its ruling.

       The State points to article 38.17 of the Texas Code of Criminal Procedure as
       the authority for reconsidering a directed verdict, but that provision applies
       only under specific conditions; it does not establish a general rule. See Tex.
       Code Crim. Proc. Ann. art. 38.17 (West 2005) (providing that "[i]n all

                                           20
Fort Worth 1996, no pet.) ("A 'directed verdict' is commonly defined as the action

taken by a trial judge in a jury trial to decide the issues in the case without allowing

them to be submitted to thejury because, as a matter of law, the party with the

burden of proof has failed to make a prima facie case for jury consideration."

(emphasis added)).

      On the contrary, the widely-accepted rule is that finality will be accorded to

a directed verdict based on a finding of insufficient evidence, even when that

finding is unilaterally issued by a trial court.7 See, e.g., Smith, 543 U.S. at 464-75,
125 S. Ct. at 1132-38 (holding that Double Jeopardy Clause barred trial court from

submitting count to jury when court had previously acquitted defendant of that

count and rejecting argument that court's submission of that count to jury was

permissible retraction of prior acquittal); Moreno, 294 S.W.3d at 600 (recognizing

that, in jury trial case, that trial court's directed verdict triggered double jeopardy

protections). This rule promotes the principles embodied in the Double Jeopardy

Clause identified by the Supreme Court in Green v. United States, 355 U.S. 184,


      cases where, by law, two witnesses, or one with corroborating
      circumstances, are required to authorize a conviction, if the requirement be
      not fulfilled, the court shall instruct the jury to render a verdict of acquittal,
      and they are bound by the instruction").
7
      There are few exceptions, none of which apply to this case, such as when the
      judge grants an acquittal notwithstanding the jury's verdict. See United
      States v. Wilson, 420 U.S. 332, 339-52, 95 S. Ct. 1013, 1020-27 (1975)
      (discussing constitutional bounds of double jeopardy).

                                           21
187-88, 78 S. Ct. 221, 223 (1957). In Green, the Court explained that the clause

aims to protect the individual against repeated attempts to convict him of an alleged

offense, which would subject that person "to embarrassment, expense and ordeal,"

and "compelf] him to live in a continuing state of anxiety and insecurity, as well

as enhancing the possibility that even though innocent he may be found guilty."

Id. at 187-88.


      The Supreme Court also warned that "[t]he Double Jeopardy Clause's

guarantee cannot be allowed to become a potential snare for those who reasonably

rely upon it." Smith, 543 U.S. at 473, 125 S. Ct. at 1137. It explained that, "when

... the trial has proceeded to the defendant's presentation of his case, the

possibility of prejudice arises. The seeming dismissal may induce a defendant to

present a defense to the undismissed charges when he would be better advised to

stand silent. Id. at 472, 125 S. Ct. at 1136. In particular, the Court noted that in

jurisdictions like Texas, that consider the entire record in reviewing evidentiary

sufficiency challenges, "the defendant who puts on a case runs 'the risk that... he

will bolster the Government case enough for it to support a verdict of guilty,'" or,

through the defendant's own evidence, "may lay the foundation for otherwise

inadmissible evidence in the Government's initial presentation or provide

corroboration for essential elements of the Government's case." Id. at 472, 125 S.

Ct. at 1137 (quoting McGautha v. California, 402 U.S. 183, 215, 91 S. Ct. 1454,


                                         22
1471 (1971)). And in all jurisdictions, the Court observed, the danger of allowing

for the retraction of an acquittal creates the danger that a partial acquittal on one

count would give the defendant a false sense of security and thereby "induce the

defendant to present defenses to the remaining counts that are inadvisable—for

example, a defense that entails admission of guilt on the acquitted count." Id.

      This case exemplifies the dangers identified in Smith. Bledsoe's inclusion in

the jury charge effectively gave the State a second try at getting a conviction that it

could not have obtained at the conclusion of its case-in-chief. Also, the directed

verdict may well have lulled Holcomb into testifying on the issue that led to the

State's ability to call Bledsoe's girlfriend as a rebuttal witness.8 As a result, we
hold, in keeping with Smith and Moreno, that the Double Jeopardy Clause

precluded the trial court from retracting its directed verdict.

V.    Evidentiary Sufficiency

      Holcomb contends that, as a result of the de facto acquittal on Bledsoe's

complaints, the evidence is legally and factually insufficient to prove that Holcomb

committed theft of property with an aggregated value of at least $100,000, the



       The fact that Holcomb's husband was her co-defendant also may have
       implicated her reliance interests. See Smith v. Massachusetts, 543 U.S. 462,
      471-72 n.6, 125 S. Ct. 1129, 1136-37 n.6 (2005) (discussing implications
       for multiple defendant cases). The ruling as to Bledsoe may have induced
       Holcomb to testify, perhaps hoping that her testimony would aid in her
       husband's defense as well.


                                           23
minimum amount required to support a second-degree theft conviction. See Tex.

Penal Code Ann. § 31.03(e)(6)(A).

      A.    Standard ofReview

      This Court reviews legal and factual sufficiency challenges using the same

standard of review. Ervin v. State, 331 S.W.3d 49, 54 (Tex. App.—Houston [1st

Dist.] 2010, pet. refd) (construing majority holding of Brooks v. State, 323 S.W.3d
893, 912, 926 (Tex. Crim. App. 2010)). Under this standard, evidence is

insufficient to support a conviction if, considering all the record evidence in the

light most favorable to the verdict, no rational factfinder could have found that

each essential element of the charged offense was proven beyond a reasonable

doubt. See Jackson v. Virginia, AA3 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979); In

re Winship, 397 U.S. 358, 361, 90 S. Ct. 1068, 1071 (1970); Laster v. State, 275
S.W.3d 512, 517 (Tex. Crim. App. 2009); Williams v. State, 235 S.W.3d 742, 750

(Tex. Crim. App. 2007). Viewed in the light most favorable to the verdict, the

evidence is insufficient under this standard in two circumstances: (1) the record

contains no evidence, or merely a "modicum" of evidence, probative of an element

of the offense; or (2) the evidence conclusively establishes a reasonable doubt. See

Jackson, 443 U.S. at 314, 318 n.11, 320, 99 S. Ct. at 2786, 2789 n.ll; Laster, 275
S.W.3d at 518; Williams, 235 S.W.3d at 750.         Additionally, the evidence is




                                        24
insufficient as a matter of law if the acts alleged do not constitute the criminal

offense charged. Williams, 235 S.W.3d at 750.

      An appellate court determines "whether the necessary inferences are

reasonable based upon the combined and cumulative force of all the evidence

when viewed in the light most favorable to the verdict." Hooper v. State, 21A

S.W.3d 9, 16-17 (Tex. Crim. App. 2007)). In viewing the record, direct and

circumstantial evidence are treated equally. Id. Circumstantial evidence is as

probative as direct evidence in establishing the guilt of an actor, and circumstantial

evidence alone can be sufficient to establish guilt. Id. An appellate court presumes

that the factfinder resolved any conflicting inferences in favor of the verdict and

defers to that resolution. See Jackson, 443 U.S. at 326, 99 S. Ct. at 2793; Clayton,
235 S.W.3d at 778. An appellate court also defers to the factfinder's evaluation of

the credibility and weight of the evidence. See Williams, 235 S.W.3d at 750.

      B.     Analysis

             1.    Intent


      Holcomb contends that the evidence is insufficient to support the jury's

finding that she acted with the criminal intent to deprive the owners of their

property—at most, she claims, the evidence shows failure to perform her

contractual duties, which is enough to support civil claims for breach of contract,




                                          25
but not theft. For purposes of the theft statute, the appropriation of property is

unlawful if the defendant takes it without the owner's consent. Tex. Penal Code


Ann. § 31.03(b). The owner cannot effectively consent to letting the defendant

take the property if the defendant uses deception to induce consent.                Id.

§ 31.01(3)(A). Relevant to this case, the Penal Code defines "deception" as:

         • creating or confirming by words or conduct a false impression of law
           or fact that is likely to affect the judgment of another in the
            transaction, and that the actor does not believe to be true; [or].. .

         • promising performance that is likely to affect the judgment of another
            in the transaction and that the actor does not intend to perform or
            knows will not be performed, except that failure to perform the
            promise in issue without other evidence of intent or knowledge is not
            sufficient proof that the actor did not intend to perform or knew the
            promise would not be performed.

M§31.01(1)(A),(E).

      In support of her contention, Holcomb points to evidence that she and her

husband partially performed their contracts with the complainants. She and her

husband prepared some of the houses to be moved by securing permits, removing

roofs, loading the houses on beams, and hiring police escorts. They actually

transported parts of some of the houses, and Holcomb gave various explanations

for the delays and problems in moving each of the houses. According to the State,

however, application of the "doctrine of chances" shows that sufficient

circumstantial evidence exists to allow a rational factfinder to find beyond a




                                          26
reasonable doubt that Holcomb did not intend to deliver the complainants' houses

at the time she entered into the contracts.


      The doctrine of chances is "the principle that evidence of the repetition of

similar unusual events over time demonstrate a decreasing probability that those

unusual events occurred by chance." Martin v. State, 173 S.W.3d 463, 467 (Tex.

Crim. App. 2005).      Here, the evidence shows that the Holcombs repeatedly:

(1) failed to take reasonable steps to protect the houses from the weather and other

potential causes of damage in preparing the houses for transport; (2) had extensive

delays, which they failed to explain to the complainants; (3) avoided the

complainants' attempts to have them address and explain the delays, sometimes for

months at a time; (4) failed to transport the houses even after the complainants

eliminated the obstacles that Holcomb identified; and (5) never refunded any

payments made.

      Holcomb points to Thomas v. State, 753 S.W2d 688 (Tex. Crim. App. 1988),

and Phillips v. State, 640 S.W.2d 293 (Tex. Crim. App. 1982), in support of her

contention that the State failed to prove that her failure to fully perform on the

contracts was evidence of criminal intent. Thomas is inapposite because, having

charged the defendant with the theft of a car he had acquired under a car rental

contract, the State had to prove that the defendant intended to deprive the owner of

the car rather than withhold it only temporarily. 753 S.W3d at 690-91. The facts


                                              27
relevant to Holcomb's intent present no question of temporary withholding or

permanent deprivation. In Phillips, the defendant contracted to build an addition to

the complainant's house for approximately $21,000 and asked for a down payment

of approximately $7,000. Id. at 294. The defendant drew up some plans and

conferred with the complainant. The defendant informed the complainant on several

occasions, however, that he was having difficulty getting the plumbers to do their

job and, ultimately, could not perform. Id. The Court of Criminal Appeals set aside

the conviction and rendered an acquittal, holding that "[t]he only evidence presented

was [defendant]'s failure to perform, which ... is not sufficient to prove deception."

Id. (citing Tex. Penal Code Ann. § 31.01(2)(E)).

      Unlike Phillips, the record in this case does not show just a single failure to

perform. It shows a pattern of conduct in which Holcomb collected payments,

agreed to move houses, accomplished one or two tasks that triggered additional

installment payments, but then consistently failed to transport the houses to their

contracted destinations. The sequence of events is unusual, and is repeated often

enough to warrant application of the doctrine of chances. The jury was free to

resolve the conflicting versions of the testimony it heard from the complainants

and Holcomb and to make its own determinations as to credibility. Viewed in the

light most favorable to the verdict, we hold that the evidence would allow a




                                          28
rational factfinder to find beyond a reasonable doubt that Holcomb did not intend

to fulfill the contracts when she entered into them.


             2.     Aggregated value ofproperty taken

      The Penal Code provides that amounts obtained by theft pursuant to one

scheme or continuing course of conduct, whether from the same or several sources,

may be considered as one offense, allowing for aggregation of the property value

in determining the grade of the offense. Tex. Penal Code Ann. § 31.09.

"Aggregated theft is the sum of all its parts." Dickens v. State, 981 S.W.2d 186,

188 (Tex.,Crim. App. 1998). "Apart is a completed theft whose elements have all

been proven." Id. Consequently, while the State is not required to prove every

individual appropriation when an individual is charged with the unlawful

appropriation of property with an aggregated value pursuant to one scheme or

continuing course of conduct, the evidence will not be sufficient to sustain a

conviction unless the State shows that the defendant illegally appropriated enough

property to meet the minimum aggregated value alleged. Lehman v. State, 792
S.W.2d 82, 85-86 (Tex. Crim. App. 1990).

      The trial court granted a directed verdict acquitting Holcomb of the theft

charges relatingto Bledsoe, and, as we have explained, the Double Jeopardy Clause

bars us from reviewing the merits of that ruling on appeal. See, e.g., Sanabria,
437 U.S. at 69, 98 S. Ct. at 2181 (holding that Double Jeopardy Clause



                                          29
barred appellate review of trial court's judgment of acquittal for insufficient

evidence). As a result, we do not consider Green's rebuttal testimony, which was

elicited after the trial court's ruling, in determining whether the evidence supports

the conviction for second-degree felony theft. See Smith, 543 U.S. at 473, 125 S.

Ct. at 1137 (holding that acquittal is final when rendered).

      The State presented testimony from David Pilant, a fraud examiner with the

Harris County District Attorney's Office, concerning the aggregate value of the

property taken. Pilant reviewed the canceled checks drawn on the six complainants'

accounts and made out to the Holcombs during the relevant period and calculated

a total of $108,175. This total includes the $19,000 allegedly stolen from Bledsoe,

which should have been excluded. Second-degree felony theft, however, requires

proof that the property stolen had a minimum value of $100,000. Tex. Penal Code

Ann. § 31.03(e)(6). We therefore hold that the evidence is insufficient to support

the jury verdict finding Holcomb guilty of the theft of property with an

aggregated value of between $100,000 and $200,000.

VI.   Disposition

      Based on the double jeopardy violation and the lack of evidence to support

the conviction, Holcomb contends that she is entitled to a complete acquittal or a

new trial. She claims she was egregiously harmed because, without the amount

attributable to Bledsoe, she—"at the very worst"—would have been convicted of


                                          30
the third-degree felony for theft of property with an aggregated value of between

$20,000 and $100,000. Holcomb, however, requested and obtained a lesser-

included instruction on that third-degree felony offense.

      If the evidence is legally sufficient to support that lesser-included offense

and no harm would otherwise result from the double jeopardy violation, we may

reverse the judgment and remand to the trial court to reform the judgment to reflect

conviction of the lesser-included offense. See Bowen v. State, 31A S.W.3d 427,

432 (Tex. Crim. App. 2012). We consider whether Bledsoe's erroneous inclusion

in the jury charge caused harm that cannot be remedied by disposing of the appeal

in this way.

Reformation would not be appropriate if the record shows a lack of unanimity on

the constituent elements of the lesser-included offense. See Cosio v. State, 353
S.W.3d 766, 772 (Tex. Crim. App. 2011); see also Tex. Const, art. V, § 13; Tex.

Code Crim. Proc. Ann. art. 36.29(a) (West Supp. 2014). In this case, the record

shows that the jury could have reached a verdict that Holcomb committed theft of

an aggregated amount in excess of $100,000 only by unanimously finding that

Holcomb misappropriated all of the funds from all six complainants according to

the State's proof at trial.    Subtracting the amount attributable to Bledsoe's




                                          31
complaints, Holcomb misappropriated $89,175.9 We hold that any harm resulting
from the inclusion of Bledsoe in the charge can be remedied by reforming the

judgment to reflect conviction of the lesser-included offense of theft of property

with an aggregated value of between $20,000 and $100,000.

                                    CONCLUSION


      We reverse the judgment of the trial court and remand the case to the trial

court to reform the conviction to reflect the third-degree felony of theft of property

with an aggregated value of between $20,000 and $100,000, and to conduct a new

punishment hearing.




                                               Jane Bland
                                               Justice


Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Publish. Tex. R. App. P. 47.2(b).




9     Holcomb does not dispute the amounts proven with respect to the remaining
      five complainants.

                                          32